Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed mobile electronic device having a camera specifically including, as the distinguishing features in combination with the other limitations, a Wide camera unit with a Wide lens unit having a TTLW/EFLW ratio larger than 1, a Telephoto camera unit with a Telephoto lens unit having a TTLT/EFLT ratio smaller than 1, the Wide and Telephoto lens units defining separate Wide and Telephoto optical paths, the Telephoto lens unit having an F# smaller than 3.2, the Telephoto lens unit having a first lens group and a second lens group, the first lens group and the second lens group comprising the specific lens elements with specific optical powers as claimed, and further wherein the second lens group has a fourth lens element and a fifth lens element made of different polymer materials having different Abbe numbers, an effective air-gap between the 
fourth lens element and the fifth lens element is smaller than TTLT/50 as claimed, and  wherein the fifth lens element has negative optical power. 



	Applicant’s drawings of February 14, 2019 as modified May 5, 2021 have been approved by the examiner. 
	Applicant’s claim amendment of April 19, 2021 has overcome the rejections by Mercado set forth in the prior office action as well as all potential rejections including the art cited by the examiner in the prior office action. Applicant has provided a Terminal Disclaimer, which has been approved, overcoming the double patenting rejection set forth in the prior office action. Applicant has amended Fig 1A to overcome the drawing objection set forth in the prior office action. There being no applicable prior art, and no outstanding issues, the application is now in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
May 6, 2021